     Case 2:19-cv-02167-WBS-CKD Document 39 Filed 09/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    COLFAXNET, LLC,                                   No. 2:19-cv-02167-WBS-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    CITY OF COLFAX,
15                       Defendant.
16

17          On August 19, 2020, the undersigned granted defendant’s motion to compel, ordering

18   plaintiff to respond to discovery and awarding defendant attorneys’ fees incurred by bringing said

19   motion. (ECF No. 27.) Plaintiff sought reconsideration of that order, which the district court

20   denied. (ECF No. 37.) Pursuant to Federal Rule of Civil Procedure 37(a)(5), and as outlined in

21   the court’s orders, defendant is entitled to attorneys’ fees expended in connection with the parties’

22   discovery dispute. Defendant’s counsel attests that $13,750.00 in attorneys’ fees were incurred as

23   a result of the discovery dispute, which the court finds to be reasonable. (ECF No. 32.)

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
     Case 2:19-cv-02167-WBS-CKD Document 39 Filed 09/17/20 Page 2 of 2

 1             Accordingly, it is HEREBY ORDERED that defendant is awarded sanctions pursuant to

 2   Federal Rule of Civil Procedure 37(a)(5)(A) in the amount of $13,750.00 to be paid by Klein Law

 3   Group, PLLC due to the conduct that necessitated the parties’ discovery dispute, as articulated in

 4   the record and in the court’s prior orders. Such sanctions must be paid within 10 days of this

 5   order, and counsel may not pass on the costs of such sanctions to his client either directly or

 6   indirectly.

 7   Dated: September 16, 2020
                                                      _____________________________________
 8
                                                      CAROLYN K. DELANEY
 9                                                    UNITED STATES MAGISTRATE JUDGE

10

11   16.2167.fees

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
